DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on 08/12/2022.  Claims 1, 5, 12 and  39-51   are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1, 5, 12 and  39-51  have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
20.	Claims 1, 5, 12 and  39-51 are rejected under 35 U.S.C. 103 as being un-patentable over RYU et al of the Patent Application No. :( US 2018/0184246 A1) herein after referred as RYU, in view of Jain WIPO Application No.:( WO 2016/200357 A1) herein after referred as Jain.
For claim 1, RYU teaches a radio terminal comprising:
a memory (2622 fig 26); and
at least one processor coupled to the memory (2621 fig 26), wherein
wherein the at least one processor is configured to: support a first Cellular Internet of Things (CIoT) architecture which enables the radio terminal to transport user data over a control plane (paragraph [0390], lines 1-9 disclosing the Cellular Internet of Things (CIoT) optimization that is based on the use of the user plane transporting  user data );
 support a second CIoT architecture which enables the radio terminal to transport user data over a user plane (paragraph [0389], lines 1-9 disclosing the  case of the RAN, two types of CioTs are discussed. One of them is a GERAN evolutionary solution (e.g., Extended Coverage-GSM (EC-GSM)) and the other one which is a new radio access network type called Clean Slate solution (e.g., Narrow Band CioT or NB-LTE) is discussed.); and transmit to a radio station a Radio Resource Control (RRC) connection setup complete message (see S1002 figure 10)( paragraph [0012], lines 1-7 discloses the second request message that includes the information indicating the support of the cell  based area update  also see claim 4).  However,  RYU disclose all the subject matter of the claimed invention with the exemption of the message including an information element indicating that the radio terminal supports the second CIoT architecture as recited in claim 1.
Jain from the same or analogous art teaches the message including an information element indicating that the radio terminal supports the second CIoT architecture (page 3, lines 7-16)  and (page 8, lines 24-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the message including an information element indicating that the radio terminal supports the second CIoT architecture as taught by Jain into the method for managing area of terminal in wireless communication system of  RYU.   
The message including an information element indicating that the radio terminal supports the second CIoT architecture can be modify/implemented by combining the message including an information element indicating that the radio terminal supports the second CIoT architecture  with the device. This process is implemented as a hardware solution or as firmware solutions of Jain into the method for managing area of terminal in wireless communication system of  RYU. As disclosed in Jain, the motivation   for the combination would be to  use the message that is transmitted to a radio station a Radio Resource Control (RRC)  and disclosing the support  of the CIoT  becoming more efficient and reliable for a better communication.
For claim 5, RYU teaches a radio terminal comprising: a memory;
at least one processor coupled to the memory and configured to: receive a Radio Resource Control (RRC) connection setup complete message from a radio terminal (see S1002 Figure 10) supporting a first Cellular Internet of Things (CIoT) architecture which enables the radio terminal to transport user data over a control plane (paragraph [0390], lines 1-9 disclosing the Cellular Internet of Things (CIoT) optimization that is based on the use of the user plane transporting  user data ) and supporting a second CIoT architecture which enables the radio terminal to transport user data over a user plane (paragraph [0389], lines 1-9 disclosing the  case of the RAN, two types of CioTs are discussed. One of them is a GERAN evolutionary solution (e.g., Extended Coverage-GSM (EC-GSM)) and the other one which is a new radio access network type called Clean Slate solution (e.g., Narrow Band CioT or NB-LTE) is discussed.),  wherein the RRC connection setup complete message (see S1002 figure 10)( paragraph [0012], lines 1-7 discloses the second request message that includes the information indicating the support of the cell  based area update  also see claim 4).  However,  RYU disclose all the subject matter of the claimed invention with the exemption of the includes an information element indicating that the radio terminal supports the second CIoT architecture  as recited in claim 5.
Jain from the same or analogous art teaches the includes an information element indicating that the radio terminal supports the second CIoT architecture (page 3, lines 7-16)  and (page 8, lines 24-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the includes an information element indicating that the radio terminal supports the second CIoT architecture as taught by Jain into the method for managing area of terminal in wireless communication system of  RYU.   
The includes an information element indicating that the radio terminal supports the second CIoT architecture can be modify/implemented by combining the includes an information element indicating that the radio terminal supports the second CIoT architecture with the device. This process is implemented as a hardware solution or as firmware solutions of Jain into the method for managing area of terminal in wireless communication system of  RYU. As disclosed in Jain, the motivation   for the combination would be to  use the message that is transmitted to a radio station a Radio Resource Control (RRC)  and disclosing the support  of the CIoT  becoming more efficient and reliable for a better communication.
For claim 12, RYU teaches a method of a radio station, the method comprising: 
receiving a Radio Resource Control (RRC) connection setup complete message(see S1002 Figure 10) from a radio terminal supporting a first Cellular Internet of Things (CIoT) architecture which enables the radio terminal to transport user data over a control plane (paragraph [0390], lines 1-9 disclosing the Cellular Internet of Things (CIoT) optimization that is based on the use of the user plane transporting  user data ) and supporting a second CIoT architecture which enables the radio terminal to transport user data over user plane (paragraph [0389], lines 1-9 disclosing the  case of the RAN, two types of CioTs are discussed. One of them is a GERAN evolutionary solution (e.g., Extended Coverage-GSM (EC-GSM)) and the other one which is a new radio access network type called Clean Slate solution (e.g., Narrow Band CioT or NB-LTE) is discussed.), 
wherein the RRC connection setup complete (see S1002 figure 10)( paragraph [0012], lines 1-7 discloses the second request message that includes the information indicating the support of the cell  based area update  also see claim 4).  However,  RYU disclose all the subject matter of the claimed invention with the exemption of the message includes an information element indicating that the radio terminal supports the second CIoT architecture as recited in claim 12.
Jain from the same or analogous art teaches the message includes an information element indicating that the radio terminal supports the second CIoT architecture (page 3, lines 7-16)  and (page 8, lines 24-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the message includes an information element indicating that the radio terminal supports the second CIoT architecture as taught by Jain into the method for managing area of terminal in wireless communication system of  RYU.   
The message includes an information element indicating that the radio terminal supports the second CIoT architecture can be modify/implemented by combining the message includes an information element indicating that the radio terminal supports the second CIoT architecture with the device. This process is implemented as a hardware solution or as firmware solutions of Jain into the method for managing area of terminal in wireless communication system of  RYU. As disclosed in Jain, the motivation   for the combination would be to  use the message that is transmitted to a radio station a Radio Resource Control (RRC)  and disclosing the support  of the CIoT  becoming more efficient and reliable for a better communication.
For claim 39, RYU teaches a method of a radio terminal, the method comprising: 
supporting a first Cellular Internet of Things (CIoT) architecture which enables the radio terminal (see S1002 Figure 10)  to transport user data over a control plane (paragraph [0390], lines 1-9 disclosing the Cellular Internet of Things (CIoT) optimization that is based on the use of the user plane transporting  user data ); 
supporting a second CIoT architecture which enables the radio terminal to transport user data over user plane (paragraph [0389], lines 1-9 disclosing the  case of the RAN, two types of CioTs are discussed. One of them is a GERAN evolutionary solution (e.g., Extended Coverage-GSM (EC-GSM)) and the other one which is a new radio access network type called Clean Slate solution (e.g., Narrow Band CioT or NB-LTE) is discussed.); and
 transmitting to a radio station a Radio Resource Control (RRC) connection setup complete message (see S1002 figure 10)( paragraph [0012], lines 1-7 discloses the second request message that includes the information indicating the support of the cell  based area update  also see claim 4).  However,  RYU disclose all the subject matter of the claimed invention with the exemption of the message including an information element indicating that the radio terminal supports the second CIoT architecture  as recited in claim 39.
Jain from the same or analogous art teaches the message including an information element indicating that the radio terminal supports the second CIoT architecture  (page 3, lines 7-16)  and (page 8, lines 24-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the message including an information element indicating that the radio terminal supports the second CIoT architecture  as taught by Jain into the method for managing area of terminal in wireless communication system of  RYU.   
The message including an information element indicating that the radio terminal supports the second CIoT architecture can be modify/implemented by combining the message including an information element indicating that the radio terminal supports the second CIoT architecture with the device. This process is implemented as a hardware solution or as firmware solutions of Jain into the method for managing area of terminal in wireless communication system of  RYU. As disclosed in Jain, the motivation   for the combination would be to  use the message that is transmitted to a radio station a Radio Resource Control (RRC)  and disclosing the support  of the CIoT  becoming more efficient and reliable for a better communication.
For claim 40, RYU teaches the radio terminal, wherein the at least one processor is configured to receive a System Information Block (SIB) including at least one of a first information element and a second information element  (paragraph [0383], lines 1-5), the first information element indicating that the radio station supports the first CIoT architecture and the second information element indicating that the radio station supports the second CIoT architecture (paragraphs [0377], [0384]-[0387], lines 1-4).
For claim 41, RYU teaches the radio terminal, wherein the RRC connection setup complete message further includes a Non-Access Stratum (NAS) message, the NAS message being different from the information element (paragraph [0086], lines 1-5)  and (paragraph [0190], lines 1-4).  
For claim 42, RYU teaches the radio terminal, wherein the at least one processor is configured to transmit a RRC Connection Request message to the radio station and receive a RRC Connection Setup message from the radio station (paragraph [0186-0188], lines 1-2).
For claim 43, RYU teaches the radio terminal, wherein the information element indicating that the radio terminal supports the second CIoT architecture is RRC information (paragraph [0383-0390], lines 1-10).  
For claim 44, RYU teaches the radio terminal, wherein the at least one processor is configured to transmit a System Information Block (SIB) including at least one of a first information element and a second information element (paragraph [0383], lines 1-5), the first information element indicating that the radio station supports the first CIoT architecture and the second information element indicating that the radio station supports the second CIoT architecture (paragraphs [0377], [0384]-[0387], lines 1-4). 
For claim 45, RYU teaches the radio terminal, wherein the RRC connection setup complete message further includes a Non-Access Stratum (NAS) message, the NAS message being different from the information element (paragraph [0086], lines 1-5) (paragraph [0190], lines 1-4).
For claim 46, RYU teaches the radio terminal, wherein the at least one processor is configured to receive a RRC Connection Request message from the radio terminal and transmit a RRC Connection Setup message to the radio terminal (paragraph [0186-0188], lines 1-2).
For claim 47, RYU teaches the radio terminal, wherein the information element indicating that the radio terminal supports the second CIoT architecture is RRC information (paragraph [0383-0390], lines 1-10). 
For claim 48, RYU teaches the method, the method further comprising transmitting a System Information Block (SIB) including at least one of a first information element and a second information element (paragraph [0383], lines 1-5), the first information element indicating that the radio station supports the first CIoT architecture and the second information element indicating that the radio station supports the second CIoT architecture (paragraphs [0377], [0384]-[0387], lines 1-4). 
For claim 49, RYU teaches the method, wherein the RRC connection setup complete message further includes a Non-Access Stratum (NAS) message, the NAS message being different from the information element (paragraph [0086], lines 1-5) (paragraph [0190], lines 1-4).  
For claim 50, RYU teaches the method, the method further comprising: receiving a RRC Connection Request message from the radio terminal; and transmitting a RRC Connection Setup message to the radio terminal (paragraph [0086], lines 1-5) (paragraph [0190], lines 1-4).  
For claim 51, RYU teaches the method, wherein the information element indicating that the radio terminal supports the second CIoT architecture is RRC information (paragraph [0383-0390], lines 1-10). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642